DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          PETERSON PAUL,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-3128

                              [August 4, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie  County;    Lawrence    Mirman,      Judge;   L.T.    Case    No.
562004CF002449A.

  Peterson Paul, Century, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.